Exhibit 99 FOR IMMEDIATE RELEASE Contact: Scott E. Lied Phone: 717-733-4181 ENB Financial Corp Reports Third Quarter 2008 Results (October 16, 2008) Ephrata, PA – ENB Financial Corp (OTCBB: ENBP), the bank holding company for Ephrata National Bank, reported net income for the third quarter of 2008 was $628,000, a 61.8% decrease from the $1,644,000 earned during the third quarter of 2007.Net income for the nine months ended September 30, 2008 was $3,451,000, a 5.1% decrease from the $3,637,000 earned during the same period in 2007.Earnings per share for the third quarter of 2008 were $0.22 compared to $0.58 for the same period in 2007.Year-to-date earnings per share were $1.20 in 2008 compared to $1.27 in 2007. The largest impact to the Corporation’s third quarter earnings resulted from $760,000 of impairment recorded on Fannie Mae preferred stock. The declining financial condition of Fannie Mae and the unprecedented September 7, 2008 action taken by the United States Treasury Department and the Federal Housing Finance Agency (FHFA) directly resulted in the preferred stock losing significant value and consequently, required the Bank to record impairment as of September 30, 2008.In addition to the impairment taken on Fannie Mae preferred stock, the Corporation actively sold Fannie Mae preferred stock during the third quarter, both prior to and after the September 7, 2008 announcement, incurring losses of $453,000. Despite the current state of the economy, specifically the weaker housing market and ongoing credit concerns, the Corporation has not experienced significant increases in loan delinquencies or foreclosures. For the first nine months of 2008, the provision for loan losses was $519,000, compared to $1,326,000 for the first nine months of 2007, an $807,000 reduction in provision expense.During 2007, several large commercial loans that management determined to be uncollectible were charged off, requiring a significant provision. The Corporation has experienced substantially less charge-off activity in 2008.Management continues to take a prudent stance in determining the allowance for loan losses and has continued to increase the allowance as a percentage of total loans from 0.93% as of September 30, 2007 to 1.02% as of September 30, 2008. The
